Case 2:19-cv-04848-JMA-ARL Document 27 Filed 07/31/20 Page 1 of 2 PageID #: 473




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------X
 SHANTHI WEERASINGHE,

                                    Plaintiff,                            ORDER
                                                                          19-CV-4848 (JMA) (ARL)
                  -against-

 METROPOLITAN LIFE INSURANCE COMPANY,

                                     Defendant.
 ---------------------------------------------------------------------X
 LINDSAY, Magistrate Judge:

         Before the Court is the application of the defendant, Metropolitan Life Insurance

 Company, requesting that the Court so order its proposed Confidentiality Stipulation, F.R.E.

 502(d), (e) Agreement and Protective Order. The plaintiff, Shanthi Weerasinghe, opposes the

 defendant’s request and has highlighted the issues that she believes remain between the parties

 with respect to the proposed order. The Court has reviewed the parties’ submissions and makes

 the following rulings:

         1. Section 17(b) as amended by the defendant conforms with the Court's prior ruling and

 the parties’ agreement. Accordingly, the defendant’s proposed revision to Section 17(b) is

 acceptable to the Court and should be included in the document to be so ordered.

         2.       The defendant need not explain its underlying rationale for Section 17(b) or its

 status as a regulated entity.

         3.        Exhibit A should not be amended. If, in the future, any witness expresses a

 grounded fear of retaliation then plaintiff's counsel may make an appropriate application.

         4.       To the extent the plaintiff wishes to add "willful" to paragraph 4 of Exhibit A, that

 request is denied. Case law is clear that willfulness is not a prerequisite to a finding of contempt.

 Denis v. Cty. of Nassau, No. CV 17-4732 ADS AKT, 2019 WL 7372957 (E.D.N.Y. Dec. 31,
Case 2:19-cv-04848-JMA-ARL Document 27 Filed 07/31/20 Page 2 of 2 PageID #: 474




 2019).

          5.     Finally, submission to the jurisdiction of this Court is a necessary component of

 enforcement of this Court's order. Therefore, the application to strike this language is denied.

          The parties are directed to submit a proposed order consistent with these rulings on or

 before August 5, 2020.



 Dated: Central Islip, New York                        SO ORDERED:
        July 31, 2020

                                                       __________/s________________
                                                       ARLENE R. LINDSAY
                                                       United States Magistrate Judge
